Citation Nr: 1326607	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  11-15 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. D. Simpson


INTRODUCTION

The Veteran had active duty service from September 1969 to June 1974 with subsequent service in the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Albuquerque, New Mexico, which denied service connection for asthma and posttraumatic stress disorder.  

In October 2011, the RO granted service connection for PTSD.  As such rating action results in a full grant of the benefit sought, this issue is no longer on appeal.  

A review of the Virtual VA paperless claims processing system does not show any pertinent records that are not already associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional action to obtain the Veteran's active service treatment records (STRs) and a VA respiratory examination are necessary before the appeal may be reviewed on the merits.  

The current active STRs are limited to the Veteran's entrance and separation examination reports and medical history questionnaires.  There are no additional requests for active STRs, and it is unclear whether further search efforts would generate additional records.  The RO/AMC must contact the National Personnel Records Center (NPRC) and/or other appropriate records depository to ensure that all available active STRs are located.  All efforts in locating the missing STRs must be documented.  If the STRs cannot be located, a Formal Finding of Unavailability must be made by listing all custodians contacted and their responses with notice to the Veteran and her representative.  

The Veteran has not been afforded a VA respiratory examination.  She contends that she has had symptomatology beginning in service when her respiratory disorder was misdiagnosed as bronchitis.  (See April 2008 claim).  On her March 1974 separation examination, the pulmonary system was normal and the Veteran denied having or having had asthma.  During an August 1983 examination for Reserves purposes, pulmonary function tests were abnormal and it was reported that the Veteran had a history of asthma, with recurring bronchitis and upper respiratory infections.  A VA respiratory examination is necessary to adjudicate the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  After obtaining the additional active STRs above or determining that they are unavailable, schedule a VA respiratory examination as detailed below.  

Accordingly, the case is REMANDED for the following action:

1.  Conduct additional search efforts to locate the Veteran's STRs from active service.  Contact all pertinent custodians and document all responses.  Search efforts for the active service STRs must continue until it is certain further efforts would be futile.  In the event additional active service STRs cannot be located, issue a Formal Finding of Unavailability listing all custodians contacted and their responses with notice to the Veteran and her representative.  

2.  Take the necessary steps to obtain all records of VA treatment for asthma and associate them with the claims file.  Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

3.  After all efforts have been exhausted to obtain and associate with the claims file active service STRs and any additional VA treatment records, schedule the Veteran for a VA respiratory examination. 

The claims file, to include a copy of this Remand, and any pertinent records in Virtual VA/ VBMS, must be made available for review of the Veteran's pertinent medical and other history.  The examination report must state whether this review was accomplished.  The examiner should specifically review the March 1974 separation examination report (which revealed a normal pulmonary system and the Veteran denied having or having had asthma) and the August 1983 examination report that reflects the presence of asthma.   

The examiner must opine on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current asthma is proximately due to any active service event, injury, or disease.

The examiner must provide a rationale to support the opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

4.  After completing the additional development, re-adjudicate the claim.  If the benefit sought remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


